Exhibit 10.15

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into as of June 29,
2012, by and between Niels Jonker (the “Jonker”); ACMECORP LLC, a Virginia
limited 1iability company (“ACMECORP”, and jointly and severally with Jonker,
the “Executive”)); and Boingo Wireless, Inc., a Delaware corporation (the
“Company”).

 

1.                                         Transition Period.

 

(a)                                  Jonker will continue his title, position
and duties as the Company’s Chief Technology Officer through June 30, 2012 (the
“Transition Period,” and the last day of the Transition Period, the “Transition
Date”). Following the termination of this Agreement, Executive will return to
the Company all property that belongs to the Company, including (without
limitation) copies of documents that belong to the Company and files stored on
the Executive’s computer(s) that contain information belonging to the Company.
However, upon written notice to the Company, the Executive is permitted to
purchase his Company laptop, iPad, and iPhone from the Company at a mutually
agreed price deemed to be the fair market value of such items as of June 30,
2012. Following the termination of this Agreement, Executive shall scrub the
equipment for any property that belongs to the Company and shall provide a
certificate to the Company representing that said scrubbing has been
accomplished.

 

(b)                                 During the term of this Agreement, in
connection with Executive’s transactions in the Company’s stock of which
Executive has promptly notified the Company, the Company shall prepare and
transmit on behalf of Executive those filings required under Section 16 of the
Security Exchange Act of 1934, as amended. Notwithstanding the foregoing,
Executive shall remain ultimately responsible for the content, accuracy and
timeliness of such filings. The Executive shall cooperate with the Company and
shall promptly provide all such information as the Company requires in order
prepare such filings on behalf of the Executive.

 

2.                                         Consulting Services.

 

(a)                                  Jonker will terminate full-time employment
on the Transition Date. Immediately thereafter, the Executive will provide
consulting services to the Company through ACMECORP for 10 hours per week (or
one full 10-hour day per week) (the “Consulting Services”). Any shortfalls in
hours provided in any week shall carry over into subsequent time periods, and
upon the termination of this Agreement, Executive shall have either provided the
minimum accumulated hours of Consulting Services to Company, or Executive shall
refund the Company at the blended rate of compensation received per hour for any
shortfall. Subject to the carry-over provisions in the previous sentence,
Executive will be compensated for hours worked in excess of 10 per week in
accordance with Section 3 below, provided that such excess hours have been
approved in advance by the Company.

 

(b)                                 While providing the Consulting Services, the
Executive will (a) continue to provide the Company with strategic technology
services; (b) assist with the transfer of Executive’s duties to his appointed
successor (currently, Mr. Alan Lang); (c) perform the duties set forth in
Appendix I, (c) keep accurate and complete records/time sheets of all work

 

--------------------------------------------------------------------------------


 

performed, and provide such records to Company on a monthly basis, and
(e) perform other duties assigned by the Company’s Chief Executive Officer from
time to time. The Executive will be responsible for maintaining, at his own
expense, a place of work, any necessary equipment and supplies, and appropriate
communications facilities.

 

3.                                            Compensation Arrangements.

 

(a)                                  While providing the Consulting Services,
the Executive will receive compensation in the amount of $10,000 per month
(“Base Rate”). Upon presentation by the Executive of an invoice accompanied by
supporting documentation satisfactory to the Company, the Company shall
reimburse the Executive monthly for reasonable expenses, including (without
limitation) reasonable travel expenses, incurred directly on behalf of the
Company in connection with performing the Consulting Services. In addition, the
Executive will receive compensation in the amount of $259 per hour for actual
time spent travelling (i.e., flying on an airplane or riding on a train, but
excluding delays, hotel stays, time for meals consumed, waiting time, etc.) and
compensation in the amount of $518 per hour for each hour (or part thereof)
worked in excess of 10 per week. All such fees shall be invoiced and paid
monthly.

 

(b)                                 Any expense reimbursements to Executive
shall be made or provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including but not limited to the
following conditions: (i) the amount of any such expense reimbursement or
in-kind benefit provided to the Executive during his taxable year shall not
affect any expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of the eligible expense shall be made no later than the
last day of the Executive’s taxable year that immediately follows the taxable
year in which the expense was incurred; and (iii) the right to any reimbursement
shall not be subject to liquidation or exchange for another benefit or payment.

 

(c)                                  While the Executive is providing the
Consulting Services, if the Executive timely elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay the full amount of the Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents for a period not to exceed 18 months following the Transition Date
(the “COBRA Coverage”). The Executive is required to notify the Company
immediately if the Executive becomes covered by a medical, dental or vision
insurance plan of a subsequent employer.

 

(d)                                 Notwithstanding the foregoing, if the
Company determines that it cannot provide the foregoing subsidy of COBRA
Coverage without potentially violating or causing the Company to incur
additional expense as a result of noncompliance with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
may instead provide the Executive with a taxable monthly payment in an amount
equal to 140 percent of the monthly COBRA premium that the Executive would
otherwise be required to pay to continue group health coverage. The Executive
has no right to an additional gross-up payment to account for the fact that such
COBRA premium amounts are paid on an after-tax basis.

 

2

--------------------------------------------------------------------------------


 

(e)                                  If this Agreement continues beyond the
maximum COBRA Coverage period described in Section 3(c) above, then the Base
Rate will be increased to an amount equal to $10,000 plus 140 percent of the
monthly COBRA premium paid in the last month of the COBRA Coverage period.

 

(f)                                    Except as provided herein, the Executive
shall not be eligible to participate in any of the Company’s employee benefit
plans, fringe benefit programs, group insurance arrangements or similar
programs.

 

4.                                        Stock Options.

 

(a)                                  Provided that the Executive seamlessly
transitions from employment to consulting status without interruption as
contemplated in Section 2(a), any stock options held by the Executive (the
“Options”) will continue to vest and remain outstanding according to their
existing terms and conditions while the Executive performs the Consulting
Services, as set forth in the relevant Stock Option Agreements for such Options
(the “Stock Option Agreements”). The existing applicable Stock Option Agreements
between the Executive and the Company evidencing the Options will remain in full
force and effect, and the parties agree to remain bound by those agreements.
Once the Executive is no longer performing the Consulting Services, the Options
will cease vesting and the Executive may exercise any outstanding Option until
the earlier of (i) three months after Executive ceases providing the Consulting
Services, or (ii) the original maximum term of the Option.

 

(b)                                 To the extent that any Options qualify as
“incentive stock options” within the meaning of Section 422(d) of the Code, they
will continue to do so until the date that is three months following the
Transition Date. To the extent that the Options remain outstanding thereafter
(i.e., as a result of the Executive providing the Consulting Services), they
will be treated as nonstatutory stock options and the Executive will need to
satisfy all applicable federal and state income and employment withholding taxes
incurred in connection with any exercise of such Options.

 

5.                                        Independent Contractor.  In performing
the Consulting Services for the Company pursuant to this Agreement, the
Executive shall act in the capacity of an independent contractor with respect to
the Company and not as an employee of the Company. As an independent contractor,
the Executive shall accept any directions issued by the Company pertaining to
the goals to be attained and the results to be achieved by him but shall be
solely responsible for the manner and hours in which he will perform the
Consulting Services under this Agreement. The Company shall not provide workers’
compensation, disability insurance, Social Security or unemployment compensation
coverage or any other statutory benefit to the Executive. The Executive shall
comply at his expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, OSHA regulations, federal, state and local income tax laws,
and all other applicable federal, state and local laws, regulations and codes
relating to terms and conditions of employment required to be fulfilled by
employers or independent contractors.

 

3

--------------------------------------------------------------------------------


 

6.                                         Term of Agreement.

 

(a)                                  Termination upon Notice.  The initial term
of this Agreement shall be twelve months, and may be extended by the mutual
agreement of the Executive and the Company for additional periods of six months.
The Executive or the Company may terminate this Agreement at any time by giving
the other party three months’ advance notice in writing. The Executive’s
obligations under Sections 7, 8, 10, 11, 12 and 13 of this Agreement and any
remedies for breach of this Agreement shall survive any expiration or
termination of this Agreement. The Company may communicate such obligations to
any other (or potential) client or employer of the Executive.

 

(b)                                 Unpaid Fees and Expenses.  Upon the
termination of this Agreement under Subsection (a) above, the Executive shall be
entitled to (i) the accrued and earned portion of his fee, and
(ii) reimbursement of expenses that were incurred before the termination becomes
effective and are reimbursable under this Agreement.

 

7.                                         Release of All Claims.  In
consideration for the Company agreeing to continue the Executive’s employment
through the Transition Date, to the fullest extent permitted by applicable law,
the Executive hereby waives, releases and promises never to assert any claims or
causes of action, whether or not now known, against the Company or its
predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans with respect to any matter, including (without
limitation) any matter related to the Executive’s employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, defamation, invasion of privacy, fraud, breach of contract
or breach of the covenant of good faith and fair dealing and any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the California Fair Employment and Housing Act, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act and all other laws
and regulations relating to employment. However, this release covers only those
claims that arose prior to the execution of this Agreement and only those claims
that may be waived by applicable law. Execution of this Agreement does not bar
any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement or any claim to indemnification under Section 2802 of
the California Labor Code.

 

8.                                         Waiver.  The Executive expressly
waives and releases any and all rights and benefits under Section 1542 of the
California Civil Code (or any analogous law of any other state), which reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

9.                                         No Admission.  Nothing contained in
this Agreement will constitute or be treated as an admission by the Executive or
the Company of liability, any wrongdoing or any violation of law.

 

4

--------------------------------------------------------------------------------


 

10.                                  No Disparagement.  The Executive agrees
never to make any negative or disparaging statements (orally or in writing)
about the Company or its stockholders, directors, officers, employees, products,
services or business practices, except as required by law. The Company agrees
that it will use its reasonable efforts to prevent its officers and directors
from ever making any negative or disparaging statements (orally or in writing)
about the Executive, except as required by law.

 

11.                                   Other Agreements.

 

(a)                                  The Executive will remain bound by the
following agreements between the Executive and the Company in accordance with
their terms: (i) the Employee Inventions and Confidentiality Agreement, dated
June 26, 2001, (ii) the Mutual Agreement to Arbitrate Claims, dated June 26,
2001, (iii) the Employee Noncompetition Agreement, dated July 19, 2001, and
(iv) the Waiver and Amendment, dated May 24, 2005. With respect to the Employee
Non-Competition Agreement dated July 19, 2001, the period of employment by the
Company shall be deemed to have terminated June 30, 2012, for purposes of
calculating the periods of restrictions set forth in said Employee
Non-Competition Agreement.

 

(b)                                 Except as expressly provided in this
Agreement, this Agreement renders null and void all other prior agreements
between the Executive and the Company, including the Letter Agreement between
the Executive and the Company dated April 11, 2011. This Agreement constitutes
the entire agreement between the Executive and the Company regarding the subject
matter of this Agreement. This Agreement may be modified only in a written
document signed by the Executive and a duly authorized officer of the Company.

 

12.                                   Work for Others.

 

(a)                                  The Company recognizes and agrees that the
Executive may perform services for other parties, provided that such services do
not represent a conflict of interest or a breach of the Executive’s duty to the
Company. The Executive shall not disclose any confidential information of the
Company nor shall the Executive disclose to the Company any confidential
information of any third party to whom the Executive is providing services.

 

(b)                                 The Company acknowledges that the Executive
is engaged in the business of innovation and invention. For all purposes herein,
the term “Inventions,” as defined below, shall include only software systems,
technologies and techniques (and all related intellectual property rights)
related to the Company’s business, including, without limitation, wireless
technology, wireless networking, wireless networks, and the monetization, use,
operation, design and security of wireless networks. Executive is free to
innovate in any other area without granting the Company any rights whatsoever to
such innovations as intellectual property.

 

13.                                   Ownership; Rights; Proprietary
Information; Publicity.

 

(a)                                  The Company shall own all right, title and
interest (including patent rights, copyrights, trade secret rights, trademark
rights, mask work rights, sui generis database rights and all other intellectual
and industrial property rights of any sort throughout the world) relating to any
and all inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to

 

5

--------------------------------------------------------------------------------


 

practice, in whole or in part, by the Executive that arise out of, the
Consulting Services or any Proprietary Information (as defined below)
(collectively, the “Inventions”), and the Executive shall promptly disclose and
provide all Inventions to the Company. The Executive hereby makes all
assignments necessary to accomplish the foregoing ownership. The Executive shall
further assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments and to perfect, obtain, maintain, enforce
and defend any rights assigned. The Executive hereby irrevocably designates and
appoints the Company as an agent and attorney-in-fact to act for and in the
Executive’s behalf to execute and file any document and to do all other lawfully
permitted acts to further the foregoing with the same legal force and effect as
if executed by the Executive.

 

(b)                                 The Executive agrees that all Inventions and
all other business, technical and financial information (including, without
limitation, the identity of and information relating to customers or employees)
that the Executive develops during the term of this Agreement, learns or obtains
that relate to the Company or the business or demonstrably anticipated business
of the Company or that are received by or for the Company in confidence,
constitute “Proprietary Information.” The Executive shall hold in confidence and
not disclose or, except in performing the Consulting Services, use any
Proprietary Information. However, the Executive shall not be obligated under
this paragraph with respect to information that the Executive can document is or
becomes readily publicly available without restriction through no fault of the
Executive. Upon termination of this Agreement and as otherwise requested by the
Company, the Executive shall promptly return to the Company all items and copies
containing or embodying Proprietary Information, except that the Executive may
keep his personal copies of his compensation records and this Agreement. The
Executive also recognizes and agrees that the Executive has no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that the Executive’s activity, and
any files or messages, on or using any of those systems may be monitored at any
time without notice.

 

(c)                                  To the extent allowed by law, Subsection
(a) above and any license to the Company hereunder include all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral” or
the like. Furthermore, the Executive agrees that notwithstanding any rights of
publicity, privacy or otherwise (whether or not statutory) anywhere in the world
and without any further compensation, the Company may and is hereby authorized
to use the Executive’s name in connection with promotion of its business,
products and services. To the extent any of the foregoing is ineffective under
applicable law, the Executive hereby provides any and all ratifications and
consents necessary to accomplish the purposes of the foregoing to the extent
possible. The Executive shall confirm any such ratifications and consents from
time to time as requested by the Company. If any other person provides any
Consulting Services, the Executive shall obtain the foregoing ratifications,
consents and authorizations from such person for the Company’s exclusive
benefit.

 

(d)                                 If any part of the Consulting Services or
Inventions is based on, incorporates or is an improvement or derivative of, or
cannot be reasonably and fully made, used, reproduced, distributed and otherwise
exploited without using or violating, technology or intellectual property rights
owned or licensed by the Executive and not assigned hereunder, the

 

6

--------------------------------------------------------------------------------


 

Executive hereby grants the Company and its successors a perpetual, irrevocable,
worldwide royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such technology and intellectual property rights in
support of the Company’s exercise or exploitation of the Consulting
Services, Inventions, other work performed hereunder or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

(e)                                  The parties agree that, notwithstanding
anything to the contrary contained in this Agreement, “Exempt Work,” as defined
in the Waiver and Amendment, dated May 24, 2005, shall not be considered
“Inventions” for purposes of this Agreement and shall otherwise be exempt from
the provisions of this Section 13.

 

14.                                 Severability.  If any term of this Agreement
is held to be invalid, void or unenforceable, the remainder of this Agreement
will remain in full force and effect and will in no way be affected, and the
parties will use their best efforts to find an alternate way to achieve the same
result.

 

15.                                 Choice of Law.  This Agreement will be
construed and interpreted in accordance with the laws of the State of California
(other than its choice-of-law provisions).

 

16.                                 Assignment and Successors.  Neither party
shall assign any right or delegate any obligation hereunder without the other
party’s written consent, and any purported assignment or delegation by a party
hereto without the other party’s written consent shall be void. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and the Executive, his heirs, executors, administrators and legal
representatives.

 

17.                                 Notice.  All notices under this Agreement
shall be in writing and shall be deemed given (a) when personally delivered to
the other party, or (b) three days after being sent by prepaid certified or
registered U.S. mail to the other party.

 

18.                                 Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration in accordance with the Mutual Agreement to Arbitrate
Claims, by and between the Executive and the Company dated June 26, 2001.

 

19.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

/s/ Niels Jonker

 

Niels Jonker

 

 

 

 

 

BOINGO WIRELESS, INC.

 

 

 

 

 

By

/s/ David Hagan

 

Title:

President & CEO

 

8

--------------------------------------------------------------------------------


 

APPENDIX I

 

1.                                            Technology vision and leadership

 

a.                                       Keep abreast of industry developments,
inform team members as needed

 

b.                                      Assist VP Product and SVP, Engineering
in determining product/engineering direction

 

c.                                       Continue to provide executive support
as needed (meetings, briefings, calls)

 

d.                                      Continue to provide support/background
to press as needed

 

2.                                            Intellectual Property

 

a.                                       Continue to work on existing Boingo
patent applications

 

b.                                      Complete utility applications for filed
provisional applications

 

c.                                       Continue to identify additional
opportunities to file new applications and create/assist in creating those
applications

 

3.                                            Continue working with strategic
vendors, partners and suppliers

 

4.                                            Advise staff on strategic
technology and systems issues

 

--------------------------------------------------------------------------------